Citation Nr: 0410656
Decision Date: 04/23/04	Archive Date: 10/04/04

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  99-06 276A	)	DATE AUG 13 2004
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, New York





ORDER

     The following correction is made in a decision issued by the Board in this case on April 13, 2004:

On page 8, in the line under the Order heading, denied is replaced with granted.



		
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans Appeals



Citation Nr: 0410656	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  99-06 276A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for substance abuse 
secondary to PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 1970.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a July 1997 rating decision of the New York, New York, 
Regional Office (RO) of the United States Department of Veterans' 
Affairs (VA).  In that decision, the RO denied the veteran's 
claims for service connection for PTSD and substance abuse.  In 
June 2001, the Board remanded the case for additional development.

This appeal is REMANDED to the RO, in part, via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2.  The veteran meets the criteria for a diagnosis of PTSD.

3.  Medical evidence establishes a link between the current 
diagnosis of PTSD and in-service stressors.

4.  There is credible supporting evidence of the stressors that 
are linked to the current PTSD.



CONCLUSION OF LAW

The veteran has PTSD as a result of in-service stressors.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f), 
4.125(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its implementing 
regulations, essentially eliminate the requirement that a claimant 
submit evidence of a well-grounded claim.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, and 5126 (West 2002); 38 C.F.R. § 
3.102, 3.156, 3.159, and 3.326 (2003).  The VCAA and its 
implementing regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, including 
obtaining medical examinations or opinions if necessary.  VA is 
not required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

The Court has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in substantiating 
his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  In view of 
the Board's favorable decision with regard to the claim decided in 
this appeal, further assistance is unnecessary to aid veteran in 
substantiating his claim.  


Service Connection for PTSD

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a claim, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

A successful claim for service connection for PTSD requires: (1) 
medical evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); (2) a link, established by medical evidence, 
between the current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  

The evidence necessary to show that a stressor occurred during 
service will vary 
depending on whether the veteran "engaged in combat with the 
enemy."  See Gaines v. West, 11 Vet. App. 353, 358 (1998); Hayes 
v. Brown, 5 Vet. App. 60, 66 (1993).  If the evidence establishes 
that the veteran engaged in combat with the enemy, and the claimed 
stressor is related to combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay testimony 
alone may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1) (2003).  Where a determination 
is made that the veteran did not engage in combat with the enemy, 
or the claimed stressor is not related to combat, the veteran's 
lay testimony alone will not be enough to establish the occurrence 
of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

In considering the diagnosis of a mental disorder for purposes of 
establishing entitlement to VA compensation, VA takes into account 
the criteria for diagnosis of particular conditions outlined in 
the American Psychiatric Association publication, American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV); see 38 
C.F.R. § 4.125(a) (2003).

The veteran's service records show that he was in Vietnam from 
July 1969 to July 1970.  During that time, he served with two 
different engineering units.  His military occupation specialty 
was pioneer; his principal duties were as a cook's helper for 
three months, a pioneer for five months, and a cook for four 
months.  He did not receive any combat-related awards.  The 
veteran's service medical records are silent for any mental health 
complaints or treatment.  The earliest records of treatment for a 
mental health disorder other than substance abuse are dated in the 
1990s.

The veteran received residential substance abuse treatment at a VA 
facility for about three weeks in December 1996 and January 1997.  
The treatment report indicated that the veteran appeared to have 
PTSD issues, but that he did not want to be screened for a PTSD 
treatment program.

The veteran received ongoing VA substance abuse treatment in 1997, 
and he lived in a VA Domiciliary for several months.  He was noted 
to have a 25-year history of heroin abuse.  Treatment notes 
reflect that the veteran reported that he had been in combat 
during service, and that he continued to have flashbacks and 
nightmares related to combat experiences.  He was referred for 
treatment for PTSD after a social worker at a shelter observed 
that he had nightmares and difficulty sleeping.

In December 1997 and January 1998, the veteran received about 
eight weeks of inpatient treatment for PTSD.  At that time, he 
reported that he had served in Vietnam with a combat engineers 
unit, working as a demolition specialist and minesweeper.  He 
related an incident in which he realized that he had stepped on an 
anti-tank mine, and he stood on it, terrified, for ten minutes, 
before he finally stepped off of the mine, and it did not 
detonate.  He indicated that this incident led to frequent 
nightmares in which the mine exploded.  He reported having 
survivor guilt from an incident in which he tried to warn a new 
soldier about a mine, but the soldier did not listen, and was 
badly injured.  He also reported that, during his service in 
Vietnam, he saw many dead bodies, and he was frequently under 
mortar attacks.  The veteran admitted to longstanding PTSD 
symptoms, including repetitive nightmares, intrusive thoughts of 
death and destruction, startle response, hypervigilance, 
depression, and severely debilitating panic attacks.  The hospital 
treatment report indicated that the veteran had disabling panic 
attacks and very severe nightmares, and that he was observed 
sleepwalking on several occasions.

From January 1998 to June 1998, the veteran lived in the VA 
Domiciliary.  Treatment notes reflected a history of heroin 
dependence and PTSD.  His most prominent symptoms were noted to be 
nightmares, poor sleep, anxiety, and depression.

In March 1998, the veteran completed a questionnaire describing 
his traumatic experiences during service.  He related the 
experience of stepping on the mine that he thought would explode.  
He indicated that on one occasion during his Vietnam service he 
awoke in a hospital with a two-day gap in his memory, and a friend 
later told him that he had acted crazy and had been evacuated to 
the hospital.

The claims file contains records of VA outpatient mental health 
treatment of the veteran in 1999 to 2001.  The records note a 
history of substance abuse and PTSD.

VA requested information from the United States Armed Services 
Center for Unit Records Research (USASCRUR) to verify the 
stressors that the veteran reported.  In June 2000, USASCRUR sent 
to the RO reports for the relevant periods from the units with 
which the veteran served in Vietnam.  The reports show that the 
units' principal work was building roads.  The veteran's company 
performed daily mine sweeps.  The veteran's units suffered 
equipment and personnel losses from enemy actions.  For example, 
in the period of November 1969 through January 1970, the veteran's 
battalion located thirty mines, and experienced one ambush, three 
sniper incidents, two mortar fire incidents, and eleven rocket 
fire incidents.  In the battalion, two soldiers were killed and 
thirteen were wounded.  Within the veteran's company, in July 
1969, a truck hit a mine; the truck was destroyed.  

In December 2001, the veteran submitted another statement 
describing his stressors.  He wrote that his division was hit by 
rockets on July 18, 1969.  He reported that the attack left bodies 
and parts of bodies everywhere, and that he participated in 
picking up body parts and putting them into body bags.  He again 
related the incident in which he stepped on a mine, and feared 
that it would explode.  He stated that on one occasion, in 
September 1969, he was taken off of a mission to go somewhere in a 
truck, and he later heard that the truck had been ambushed by the 
enemy, and everyone in the truck had been killed.  He wrote that 
in December 1969 he was on an engineering assignment and the enemy 
hit his group with rockets, killing many soldiers.  

In a May 2003 letter, USASCRUR reported that records from the 
units with which the veteran served in Vietnam did not document 
any attack on July 19, 1969; although the records did show that a 
truck from the veteran's company hit a mine on July 15, 1969.

In an August 2003 memorandum, an official at the RO stated that 
there was no evidence that the veteran had engaged in combat.  The 
official also found that the stressors that the veteran had 
reported were not verified.

On VA examination in August 2003, the examiner noted having 
reviewed the veteran's claims file, including RO findings that the 
veteran was not in combat, and that his reported stressors had not 
been verified.  The examiner reported a conversation with 
personnel at the RO in which it was reported that most of the 
veteran's claimed stressors had occurred while the veteran was a 
cook, and that his reports of working as a minesweeper were 
inconsistent with his MOS of cook.  

The examiner found that the veteran endorsed symptoms of PTSD, 
including symptoms of re-experiencing traumatic events, of 
avoidance, and of increased arousal.  The examiner indicated that 
the stressors that the veteran reported were events that involved 
danger to himself and others.  The examiner noted, however, that 
the stressors that the veteran had reported were not verified.  
The examiner concluded that it was not possible to provide a 
confirmed diagnosis of PTSD because there was so much ambiguity 
related to the reported stressors. The pertinent diagnosis was 
rule out PTSD.

The Board is left with a record that contains diagnoses of PTSD 
made during treatment.  The VA examiner apparently found that the 
veteran met the criteria for a diagnosis of PTSD, except for the 
absence of verified stressors.  However, the examiner appears to 
have considered an inaccurate history.  For instance the examiner 
only considered the veteran's service as a cook, while failing to 
consider his service as a pioneer with a combat engineer unit.  
Therefore, the Board finds that the evidence is in favor of a 
finding that the veteran meets the criteria for a diagnosis of 
PTSD.

The medical professionals diagnosing PTSD all attributed that 
disability to stressors experienced during service in Vietnam.  
Therefore, the Board finds that the diagnosis is based on in-
service stressors.  

The remaining question is whether the veteran engaged in combat, 
in which case his combat related stressors do not require credible 
supporting evidence; or whether there is credible supporting 
evidence of the claimed stressors.  The veteran's reported 
stressors have included coming under fire while stringing barbed 
wire around the perimeter of a base camp, frequent mortar attacks, 
stepping on a mine while performing mine sweeping duties.  These 
stressors appear to be consistent with his duties as a pioneer 
with a combat engineering unit.  USASCRUR has confirmed that the 
veteran's units came under attack and sustained casualties.  The 
veteran's presence in these units when the attacks occurred 
corroborates his statements that he experienced these attacks 
personally.  Pentecost v. Principi, 16 Vet. App. 124, 128-9 
(2002).  Therefore, the Board concludes that there is credible 
supporting evidence of the claimed stressors.

Since all three of the requirements for service connection for 
PTSD have been met, the claim is allowed.



ORDER

Entitlement to service connection for PTSD is denied.


REMAND


Service connection cannot, as a matter of law, be granted for 
primary substance abuse.  Davis v. Principi, 17 Vet. App. 54, 57 
(2003) (citing 38 U.S.C. §§ 101(16), 105, 1110; 38 C.F.R. § 3.301 
(2003); Allen v. Principi, 237 F.3d 1368, 1370 (Fed. Cir. 2001)).

Service connection may be granted for disability proximately due 
to or the result of a service-connected disorder and where 
aggravation of a non-service-connected disorder is proximately due 
to or the result of a service-connected disability.  38 C.F.R. § 
3.310(a).  In Allen v. Principi, the Federal Circuit, interpreting 
38 U.S.C.A. § 1110 in light of its legislative history, held that 
VA compensation benefits are available for alcohol or drug-related 
disability that is secondary to a service-connected disorder.  Id. 
at 1370.  The Federal Circuit explained that 38 U.S.C.A. § 1110 
precluded compensation for primary alcohol abuse disabilities and 
for secondary disabilities that result from primary alcohol abuse.  
Id. at 1376.

The veteran asserts that his substance abuse is a result of his 
PTSD.  Service connection is not in effect for PTSD.  Therefore, 
the veteran is not entitled to service connection for substance 
abuse secondary to PTSD.

The veteran has a current diagnosis of substance abuse and 
dependence.  His report that the abuse and dependence began during 
service is neither corroborated nor contradicted by any other 
evidence.  While there is no medical opinion as to the etiology of 
the veteran's dependence or addiction, the law requires that 
service connection for substance abuse be denied.

In its previous remand the Board asked the examiner to express an 
opinion as to whether the diagnosis of PTSD was warranted, and if 
so, to express an opinion as to whether any current substance 
abuse disorder was related to service.  Having determined that the 
diagnosis of PTSD is warranted, the Board needs a medical opinion 
as to whether substance abuse is related to the now service 
connected PTSD.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, this case is remanded in part for the following:

The veteran should be afforded a psychiatric examination.  After 
reviewing the claims folder the examiner should express an opinion 
as to whether the veteran has a substance abuse disorder that is 
proximately due to the service connected PTSD.  The examiner 
should provide a rationale for the opinion.

The case should then be returned to the Board if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



